DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 10/15/2021 are as follows:
	Claims 1, 2, 7, and 11 are amended,
	Claims 8-10 are canceled,
	Claims 1-7, 11, and 12 are currently pending. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (Japanese Patent Publication JPH0996494A, “Yao”, previously cited) in view of Lee et al. (U.S. Patent No. 5,660,229, “Lee”, previously cited) in further view of Nojima et al. (Japanese Patent Publication JP2001348681A, “Nojima”, previously cited) and in further view of Hsieh et al. (U.S. Patent Publication No. 2018/0066899, “Hseih”).

Regarding Claim 1, Yao discloses a heat pipe (1) comprising: 
a container (9) including a container substrate (2, base aluminum material, ¶0l43); and 
a working fluid (ammonia, ¶0021) enclosed in the container, 
wherein: 

However, Yao does not explicitly disclose wherein working fluid contains water. Rather, Yao teaches the working fluid is ammonia (see ¶0021). Lee, however, discloses a heat transfer device (fig 1) wherein the working fluid contains water (col 4, lines 1-3). Lee teaches this as an alternative to ammonia (col 4, lines 1-3) and teaches that water is less expensive that ammonia (col 3, lines 1-5). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Yao to have the working fluid contain water in order to reduce the price of the working fluid. 
Yao, as modified, does not explicitly disclose a second film formed on at least a part of a surface of the first film and containing an oxide and/or hydroxide containing tin. Nojima, however, discloses a pipe wherein a second film is formed on at least a part of a surface of a first film and contains an oxide containing tin (¶0018). Nojima teaches that the oxide film provides additional corrosion resistance (¶0011). It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably perti-nent to the particular problem with which the applicant was con-cerned, in order to be relied upon as a basis for rejection of the claimed invention (see MPEP 2141.01(a)(i)). In this case Nojima is pertinent to the particular problem to which the applicant is concerned, that being providing corrosion resistance to a tin plating. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Yao, as modified, to provide the second film of Nojima in order to improve the corrosion resistance of the heat pipe.  

the container has a portion sealed by the first film.
Hsieh, however, discloses a heat pipe (figs 2-9) wherein a container is flattened by plastic deformation (see figs 3-5) with a film (2) formed on the inner surface of the container substrate; and the container has a portion sealed by the film (see fig 5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Yao, as modified, to provide the sealing method of Hsieh in order to ensure a reliable seal. 


Regarding Claim 2, the combination of Yao, Lee, Nojima, and Hsieh discloses all previous claim limitations.  Yao, as modified, does not explicitly disclose wherein the first film is a tin alloy containing at least one metal selected from the group consisting of copper, nickel, silver, lead, and bismuth. Nojima, however, teaches providing a first film that is a tin alloy containing copper (¶0011). Nojima teaches that improves corrosion resistance (¶0019). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Yao, as modified, have the first film be a tin alloy in order to optimize the corrosion resistance of the heat pipe. 

Regarding Claim 4, the combination of Yao, Lee, Nojima, and Hsieh discloses all previous claim limitations. Yao further discloses wherein the container substrate is made of at least one metal from aluminum (2, base aluminum material, ¶0l43).

Regarding Claim 5, the combination of Yao, Lee, Nojima, and Hsieh discloses all previous claim limitations. However, they do not explicitly disclose wherein the first film has an average thickness of 1 µm or more and 30 µm or less. However, since Yao teaches providing a first film which would have an average thickness, the exact thickness is considered a result-effective variable, i.e. a variable which achieves recognized result. In this case the recognized result is that the thickness would directly affect the corrosion resistance and heat transfer capability. It would not have been inventive to determine the optimal thickness via routine experimentation and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Yao to have the first film have an average thickness of 1 µm or more and 30 µm or less in order to optimize the heat pipe. 

Regarding Claim 6, the combination of Yao, Lee, Nojima, and Hsieh discloses all previous claim limitations. Yao, as modified, does not explicitly disclose wherein the heat pipe includes one or two or more intermediate layers provided between a surface of the container substrate and the first film and made of at least one metal selected from the group consisting of nickel, zinc, cobalt, chromium, and copper, and/or an alloy containing at least one metal selected from the group consisting of nickel, zinc, cobalt, chromium, and copper. Nojima, however, teaches providing a copper intermediate layer (¶0019-0021) between a surface of a pipe and the first film (copper-tin alloy coating). Nojima teaches that this improves the corrosion resistance 

Regarding Claim 7, the combination of Yao, Lee, Nojima, and Hsieh discloses all previous claim limitations. Yao, as modified, does not explicitly disclose wherein an average thickness of the intermediate layers is 0.001 µm or more and 2 µm or less. Nojima, however, discloses wherein the intermediate layer (copper intermediate layer, ¶0019-0021) is 0.5 µm to 10 µm (¶0021). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Yao, as modified, to have the intermediate layer be 0.5-2 µm in order to optimize the corrosion resistance of the heat pipe. 

5.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao, Lee, Nojima, and Hsieh as applied to claim 1 above, and further in view of Chang et al. (U.S. Patent Publication No. 2009/0166014, “Chang”, previously cited).

	Regarding Claim 3, the combination of Yao, Lee, Nojima, and Hsieh discloses all previous claim limitations. However, they do not explicitly disclose wherein an average thickness of the second film is 5 nm or more and 200 nm or less. Chang, however, discloses a heat pipe (fig 2) wherein an oxide layer has a thickness of 100 nm to 200 nm (¶0010). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Yao, as modified, to have the first film be 100 nm to 200 nm thick in order to optimize the corrosion resistance of the heat pipe. 

6.	Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (Japanese Patent Publication JPH0996494A, “Yao”, previously cited) in view of Lee et al. (U.S. Patent No. 5,660,229, “Lee”, previously cited) in view of Nojima et al. (Japanese Patent Publication JP2001348681A, “Nojima”, previously cited) and in further view of Li (Chinese Patent Publication CN1769828A, previously cited) and in further view of Hsieh et al. (U.S. Patent Publication No. 2018/0066899, “Hseih”).

Regarding Claim 11, Yao discloses a method for manufacturing a heat pipe comprising a container including a container substrate, and a working fluid containing water enclosed in the container, 
the method comprising: 
a step of preparing a container (9) including a first film (tin coating, ¶0035) containing tin on at least an inner surface of the container substrate (2, base aluminum material, ¶0l43) and a second film formed on at least a part of a surface of the first film and containing an oxide and/or hydroxide containing tin; 
an injecting step of injecting a working fluid (ammonia, ¶0021) into an inside of the container; and 
a sealing step of sealing an end portion of the deaerated container (¶0004).
However, Yao does not explicitly disclose wherein working fluid contains water. Rather, Yao teaches the working fluid is ammonia (see ¶0021). Lee, however, discloses a heat transfer device (fig 1) wherein the working fluid contains water (col 4, lines 1-3). Lee teaches this as an 
Yao, as modified, does not explicitly disclose a second film formed on at least a part of a surface of the first film and containing an oxide and/or hydroxide containing tin. Nojima, however, discloses a pipe wherein a second film is formed on at least a part of a surface of a first film and contains an oxide containing tin (¶0018). Nojima teaches that the oxide film provides additional corrosion resistance (¶0011). It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably perti-nent to the particular problem with which the applicant was con-cerned, in order to be relied upon as a basis for rejection of the claimed invention (see MPEP 2141.01(a)(i)). In this case Nojima is pertinent to the particular problem to which the applicant is concerned, that being providing corrosion resistance to a tin plating. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Yao, as modified, to provide the second film of Nojima in order to improve the corrosion resistance of the heat pipe.  
	Yao, as modified, does not explicitly disclose a deaerating step of deaerating the inside of the container including the injected working fluid. Li, however, discloses a heat pipe manufacturing method where a deaerating step (step d, page 1 of translation) is performed of deaerating the inside of the container including the injected working fluid. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Yao, as modified, to provide the demarcating step of Li in order to allow for efficient working fluid movement through the heat pipe during heat transfer. 

the container has a portion sealed by the first film.
Hsieh, however, discloses a heat pipe (figs 2-9) wherein a container is flattened by plastic deformation (see figs 3-5) with a film (2) formed on the inner surface of the container substrate; and the container has a portion sealed by the film (see fig 5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Yao, as modified, to provide the sealing method of Hsieh in order to ensure a reliable seal. 

Regarding Claim 12, the combination of Yao, Lee, Nojima, Li, and Hsieh discloses all previous claim limitations. Yao further discloses a heat treating step of melting the first film (such as taught by Nojima, see ¶0019).

Response to Arguments
7.	Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 
a.	Applicant argues (pages 5-8) that the cited references do not teach “wherein the container is bent or flattened by plastic deformation with the first film and the second film formed on the inner surface of the container substrate; and the container has a portion sealed by the first film” as now required by the independent claims. However, newly cited Hsieh is now being relied upon to teach these limitations. 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARRY E ARANT/Primary Examiner, Art Unit 3763